Dismissed and Opinion Filed January 28, 2020




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-20-00065-CR

                            THOMAS PAUL GILBERT, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-80015-2018

                             MEMORANDUM OPINION
                          Before Justices Molberg, Reichek, and Evans
                                  Opinion by Justice Molberg
       Thomas Paul Gilbert was found guilty and sentenced for possession of a controlled

substance in the 219th Judicial District Court of Collin County on September 10, 2018. A week

later, appellant filed a notice of appeal in this Court. After the record and briefs were filed, we

issued a memorandum opinion affirming the trial court’s judgment. See Gilbert v. State, No. 05-

18-01072-CR, 2019 WL 6522179 (Tex. App.—Dallas Dec. 4, 2019, no pet. h.). On January 10,

2020, appellant filed a pro se notice of appeal with the Collin County District Clerk who, in turn,

sent the notice to this Court. The notice states appellant is “ready for review on challenge to

jurisdiction.”

       We addressed appellant’s challenge to the trial court’s judgment in his direct appeal. That

opinion issued December 4, 2019. Appellant did not file a motion for rehearing nor did he file a
petition for discretionary review. Rather, he filed a new notice of appeal again seeking review of

the September 10, 2018 judgment.

       We have already addressed and disposed of appellant’s direct appeal. And his January 10,

2020 notice of appeal is untimely filed. See TEX. R. APP. P. 26.2.

       We dismiss this appeal for want of jurisdiction.




                                                  /Ken Molberg//
                                                  KEN MOLBERG
                                                  JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 THOMAS PAUL GILBERT, Appellant                     On Appeal from the 219th Judicial District
                                                    Court, Collin County, Texas
 No. 05-20-00065-CR         V.                      Trial Court Cause No. 219-80015-2018.
                                                    Opinion delivered by Justice Molberg.
 THE STATE OF TEXAS, Appellee                       Justices Reichek and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 28th day of January, 2020.




                                              –3–